EXHIBIT 10.3

 

                                        TIDEWATER   EMPLOYEES’ SUPPLEMENTAL
SAVINGS PLAN                                           Amended and Restated
January 1, 2008    



--------------------------------------------------------------------------------

TIDEWATER

EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN

TABLE OF CONTENTS

 

PREAMBLE

   1

ARTICLE 1:   PURPOSE

   1

ARTICLE 2:   DEFINITIONS

   2

ARTICLE 3:   ELIGIBILITY

   4

ARTICLE 4:   DEFERRED COMPENSATION AMOUNTS

   4

ARTICLE 5:   ACCOUNTING

   5

ARTICLE 6:   PLAN ADMINISTRATION

   6

ARTICLE 7:   DISTRIBUTIONS

   6

ARTICLE 8:   VESTING

   10

ARTICLE 9:   NATURE OF AGREEMENT

   10

ARTICLE 10: AMENDMENT AND TERMINATION

   11

ARTICLE 11: CHANGE OF CONTROL

   11

ARTICLE 12: RESTRICTIONS ON ASSIGNMENT

   14

ARTICLE 13: MISCELLANEOUS

   14

 

i



--------------------------------------------------------------------------------

TIDEWATER

EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN

PREAMBLE

WHEREAS, Tidewater Inc., a Delaware corporation (the “Company”) maintains the
Tidewater Employees’ Supplemental Savings Plan (the “Plan”), the provisions of
which are at present expressed in a plan document effective November 1, 1987,
and amendments thereto effective January 1, 1993, January 1, 1995, October 1,
1997, restated October 1, 1999 and amended February 1, 2007;

WHEREAS, each Participant’s vested account balance as of December 31, 2004, plus
any earnings with respect to those amounts, was “grandfathered” under Code
Section 409A until the Plan was materially modified on February 1, 2007 to
provide for a mandatory lump-sum payout of Plan benefits upon a Change of
Control of the Company, as defined in Treasury Regulation
Section 1.409A-3(i)(5);

WHEREAS, the Plan has been in reasonable, good faith compliance with Code
Section 409A since January 1, 2005 and this document is restated to comply with
the final Treasury Regulations under Code Section 409A and to make certain other
changes, effective January 1, 2008, unless an earlier effective date is stated;
and

NOW, THEREFORE, the Plan is hereby restated to read in its entirety as follows:

ARTICLE 1: PURPOSE

Some Company employees participating in the Savings Plan can make only a portion
of the Salary Deferral Contributions that the Savings Plan would allow because
of the limitations contained in Sections 401(a)(17), 401(k), 401(m) and 402(g)
of the Code (the “Limitations”).

The purposes of this Plan are (i) to provide a mechanism for certain employees
of the Company to defer the portion of their Compensation which cannot be
deferred because of the Limitations, (ii) to provide for an employer
contribution match for such supplemental salary deferrals, (iii) to permit a
defer of an amount equal to an amount that will be returned or distributed from
the Savings Plan due to discrimination testing, (iv) to provide a mechanism to
defer a portion of such employees’ annual incentive bonus (“Annual Bonus”) and
(v) to establish a non-qualified trust (the “Trust”) to provide a means for
funding the benefits of the Participants under the Plan, under which Company and
its creditors retain such rights as to defer the taxation of all benefits until
actually received by the Participants and/or their Death Beneficiaries.

Since the Plan (other than the Annual Bonus deferral) is intended to supplement
the Savings Plan, any ambiguities or gaps in this Plan shall be resolved by
reference to the Savings Plan document, as amended, but only if consistent with
the purposes set forth in this Article and only if consistent with Code
Section 409A, applicable Treasury Regulations and related guidance

 

1



--------------------------------------------------------------------------------

by the Secretary of the Treasury. If any provision of this Agreement is capable
of being interpreted in more than one manner, then to the extent feasible, the
provision shall be interpreted in a manner that does not result in an excise tax
under Code Section 409A.

The Plan shall cover employees of the Company meeting the eligibility criteria
set forth in Article 3.

ARTICLE 2: DEFINITIONS

2.1 All terms used in this Plan shall have the meanings assigned to them under
the provisions of the Savings Plan, unless otherwise defined herein or qualified
by the context.

2.2 “Affiliated Companies” means (i) the Company and (ii) all entities with
which the Company would be considered a single employer under Code Sections
414(b) and 414(c), provided that in applying Code Sections 1563(a)(1), (2) and
(3) for purposes of determining whether a controlled group of corporations
exists under Code Section 414(b), the language “at least 50 percent” shall be
used instead of “at least 80 percent” each place it appears in Code Sections
1563(a)(1), (2) and (3), and in applying Treasury Regulation Section 1.414(c)-2
for purposes of determining whether trades or businesses (whether or not
incorporated) are under common control for purposes of Code Section 414(c), the
language “at least 50 percent” shall be used instead of “at least 80 percent”
each place it appears in Treasury Regulation Section 1.414(c)-2. The term
“Affiliated Companies” shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Code Section 409A.

2.3 “Code” shall mean the Internal Revenue Code of 1986 as amended and as may be
amended from time to time.

2.4 “Compensation” shall have the same meaning as it has in the Savings Plan
except that the limitations imposed by Section 401(a)(17) of the Code shall not
be applicable.

2.5 “Death Beneficiary” shall mean the recipient of any proceeds under the Plan
in conjunction with the death of a Participant and shall be (i) the person or
persons designated by the Participant on a form provided by the Committee, or
(ii) in the absence of a designated Death Beneficiary, the Participant’s estate.

2.6 “Employer Contributions” refers to contributions under the Savings Plan made
by the Company to match employees’ Salary Deferral Contributions.

2.7 “Plan Year” shall mean each calendar year.

2.8 “Salary Deferral Contributions” refers to contributions made pursuant to the
Savings Plan by reduction of employees’ compensation.

2.9 “Savings Plan” refers to the Tidewater 401(k) Savings Plan.

2.10 “Selected Date” shall mean the date selected in a Salary Deferral
Agreement, or an amendment thereto.

 

2



--------------------------------------------------------------------------------

2.11 “Termination Date” shall mean a termination of employment with the Company
and all Affiliated Companies in such a manner as to constitute a “separation
from service” as defined under Treasury Regulation Section 1.409A-1(h), for any
reason other than death.

Whether a termination of employment has occurred is determined based upon facts
and circumstances that indicate that the Company and Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after a
certain date (whether as an employee or independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or independent contractor) over
the immediately preceding 36-month period (or, if employed less than 36 months,
such lesser period).

An unpaid bona fide leave of absence is disregarded in determining the average
level of bona fide services during the 36 month period (or, if employed less
than 36 months, such lesser period) and a paid bona fide leave is considered at
a level equal to the level of services that the employee would have been
required to perform to receive the compensation paid with respect to such leave.

Facts and circumstances to be considered in making this determination include,
but are not limited to, whether the Participant continues to be treated as an
employee for other purposes (such as continuation of salary and participation in
employee benefit programs), whether similarly situated employees have been
treated consistently, and whether the Participant is permitted and realistically
available, to perform services for other service recipients in the same line of
business.

A Participant is presumed to have separated from service where the level of bona
fide services performed decreases to a level described above. A Participant will
be presumed to have not separated from service where the level of bona fide
services performed continues at a level that is 50 percent or more during the
immediately preceding 36-month period (or, if employed less than 36 months, such
lesser period). No presumption applies to a level of service that continues at
more than 20% and less than 50%. This presumption is rebuttable if a Participant
must return to employment due to business circumstances, such as the termination
of the employee’s replacement.

A Termination Date will not occur while the Participant is on military leave,
sick leave, or other bona fide leave of absence if the period does not exceed
six months, or if longer, so long as the Participant retains the right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first day immediately
following such six-month period. A 29-month period may be substituted for the
six-month period for a medical leave of absence described in Treasury Regulation
Section 1.409A-1(h)(i).

 

3



--------------------------------------------------------------------------------

2.12 “Valuation Date” shall mean the close of each Business Day. For this
purpose, the term Business Day shall mean any day during which the New York
Stock Exchange is open to engage in stock transactions.

ARTICLE 3: ELIGIBILITY

Every Member in the Savings Plan who is the Chief Executive Officer, President,
Chief Financial Officer, a Vice President or the Corporate Controller of the
Company or who is otherwise designated as eligible to participate by the
Compensation Committee of the Board of Directors of the Company shall be
eligible to participate in this Plan (an “Eligible Employee”). The “Deferral
Percentage” is the percentage of Compensation an Eligible Employee elects to
defer in his Supplemental Salary Deferral Agreement.

ARTICLE 4: DEFERRED COMPENSATION AMOUNTS

4.1 Supplemental Deferrals. An Eligible Employee can enter into a Supplemental
Salary Deferral Agreement prior to the commencement of the calendar year in
which it pertains. The Eligible Employee may elect to defer between 2 percent
and 50 percent of his Compensation for each pay period in which the Eligible
Employee’s Salary Deferral Contributions under the Savings Plan has ceased due
to IRS limitations (“Supplemental Salary Deferral”). The amounts deferred shall
be retained by the Company in a “Supplemental Salary Deferral Account” for the
Eligible Employee.

The Eligible Employee may also elect to defer an amount equal to the amount
returned or distributed from the Savings Plan in the subsequent year due to
(i) discrimination testing under Section 401(k)(3) of the Code or
(ii) discrimination testing under Section 401(m)(6) of the Code. The amount
referred to in (i) shall be credited to Participant’s Supplemental Salary
Deferral Account. The amount referred to in (ii) shall be credited to
Participant’s Matching Contribution Account.

4.2 Matching Contributions. For each dollar of Supplemental Salary Deferral
contributed under the Plan pursuant to the Participant’s Supplemental Salary
Deferral Agreement, the Company shall deem set aside an amount (“Matching
Contribution”) equal to the amount of Employer Contribution that would have been
made under the Savings Plan if the Supplemental Salary Deferral had been a
Salary Deferral Contribution. The Matching Contribution when combined with the
matching contribution provided in Section 4.07 of the Savings Plan shall not
exceed three percent of Compensation. If an Employer Contribution to the Savings
Plan on behalf of a Participant is forfeited pursuant to Section 401(k)(8) or
Section 401(m)(6) of the Code, such amount shall be contributed as a Matching
Contribution under the Plan to the extent such Participant has so provided in
his Supplemental Salary Deferral Agreement. A Matching Contribution shall not be
required to the extent a returned or forfeited Employer Contribution is
otherwise deemed credited to a Participant.

4.3 Annual Bonus. The Supplemental Salary Deferral Agreement may also contain an
election to defer all or part of an Eligible Employee’s Annual Bonus (“Bonus
Deferral”) limited to amounts earned for services provided during the fiscal
year. The Bonus Deferral shall be in whole percentages of either 25 percent, 50
percent, 75 percent or 100 percent. The portion

 

4



--------------------------------------------------------------------------------

of each Participant’s Annual Bonus deferred pursuant to a Supplemental Salary
Deferral Agreement shall be credited to such Participant’s Supplemental Salary
Deferral Account.

 

  4.4

Execution of Supplemental Salary Deferral Agreement.

 

  (a)

A Supplemental Salary Deferral Agreement shall be executed prior to the
beginning of the calendar year to which the agreement relates (except that with
respect to the first year an employee becomes an Eligible Employee he may enter
into a Supplemental Salary Deferral Agreement within 30 days of becoming an
Eligible Employee for Compensation for services performed subsequent to
execution of such Agreement) and shall be effective only for the calendar year
to which it relates.

 

 

(b)

Bonus deferral elections must be made before the commencement of the 12-month
service period (or if applicable, such longer period) over which the bonus is
earned (currently the service period for bonuses is the 12-month period from
April 1st to March 31 st). Where deferral is made in the first year of
eligibility and after the beginning of the specified performance period for an
Annual Bonus, an election will be deemed to apply to the Annual Bonus paid for
services performed after the election if the election applies to no more than an
amount equal to the total amount of the Annual Bonus for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period.

 

  (c)

A Participant shall make such elections with respect to a coming twelve
(12) month Plan Year or service period during such period established by the
Committee.

 

  (d)

Once a Plan Year or service period has begun, Participant elections shall be
irrevocable, unless the Participant experiences an Unforeseeable Emergency, as
defined in Section 7.7, or as required by the Savings Plan to enable the
Participant to take a hardship withdrawal from the Savings Plan in accordance
with Treasury Regulation Section 1.401(k)-1(d)(2). If a Participant discontinues
a deferral election, he will not be permitted to elect to make deferrals again
until open enrollment for the succeeding Plan Year (for salary) or service
period (for bonuses).

 

  (e)

No Supplemental Salary Deferrals shall occur after a Participant is no longer an
Eligible Employee.

ARTICLE 5: ACCOUNTING

5.1 Establishment of Accounts. The Committee shall establish and maintain a
separate Supplemental Salary Deferral Account and Matching Contribution Account
for each Participant. A Participant’s Supplemental Salary Deferral Account shall
be credited with the Participant’s Supplemental Salary Deferrals, Bonus
Deferrals and earnings thereon, and a Participant’s Matching Contribution
Account shall be credited with the Participant’s Matching

 

5



--------------------------------------------------------------------------------

Contribution and the earnings thereon. The accounts shall be bookkeeping entries
only and the Participant shall have no secured or vested interest in any
specified assets. A Participant’s interest in the two accounts shall be referred
to in the aggregate as his “Deferred Compensation Account.”

5.2 Adjusting of Accounts. The Committee shall provide to each Participant a
list of investments from which a Participant can choose as a deemed investment
for such Participant’s Deferred Compensation Account. A Participant’s Deferred
Compensation Account shall be deemed invested in the investments selected by
such Participant (provided that if no investment is selected, the Deferred
Compensation Account shall be deemed invested in a balanced fund selected by the
Committee). Each Participant’s Deferred Compensation Account shall be adjusted
as of each Valuation Date to reflect increases or decreases in the value of such
deemed investments. A Participant shall have the right to change the deemed
investment of his Deferred Compensation Account and the allocation of future
Supplemental Salary Deferrals, Matching Contributions and Bonus Deferrals by
notice to the Committee in such form as required by the Committee. Such changes
in deemed investments shall be made on the Valuation Date next following the
date upon which said change was requested, or as soon thereafter as may be
administratively practicable. To the greatest extent practicable, the same
valuation and accounting methods shall be used as are used to recalculate the
Participant’s account balances under the Savings Plan. A Participant shall have
no right to compel investment of any amounts credited to Participant’s Deferred
Compensation Account.

ARTICLE 6: PLAN ADMINISTRATION

This Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors, the Employee Benefits Committee of the Company (the
“Committee”), and the Board of Directors of the Company, and their respective
powers and obligations are the same as those set forth in the Savings Plan
document, but modified to take into account that this Plan is an unfunded plan
for highly-compensated employees. Each governing body shall have full power and
authority to interpret, construe and administer this Plan, and such governing
body’s interpretations and constructions hereof and actions hereunder, including
the timing, form, amount or recipient of any payment to be made hereunder,
within the scope of its authority, shall be binding and conclusive on all
persons for all purposes. No member of a governing body shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of this Plan, unless attributable to his own willful misconduct
or lack of good faith. Each administrator shall be fully indemnified as provided
in the Savings Plan. A member of a governing body shall not participate in any
action or determination regarding his own benefits hereunder.

ARTICLE 7: DISTRIBUTIONS

7.1 Participant’s Distribution Elections. A Participant shall be entitled to a
distribution from his Deferred Compensation Account on a Distribution Date. A
Participant may elect to receive his Deferred Compensation Account on a Selected
Date or following his Termination Date; or if neither are chosen, the
Termination Date. A Selected Date shall be no sooner than two years following
the year in which the Compensation relating to the Supplemental Salary Deferral
was earned, if it were not deferred. Notwithstanding the

 

6



--------------------------------------------------------------------------------

Participant’s elections, a distribution of all Deferred Compensation Accounts
shall be made in lump sum upon a Section 409A Change of Control, as described in
Section 7.5.

A distribution upon either a Selected Date or a Termination Date may be in
either a single lump sum or installments. Distributions shall be made in cash.
If an installment payment election is made, payments will be made annually over
the period selected by the Participant, which period shall not exceed ten
(10) years. If the Participant makes no election regarding the form of a
benefit, the benefit shall be paid in a single lump sum. In the case of
installment payments, the amount of each installment payment shall be the
numerator (equal to 1) divided by the denominator (this being the total number
of remaining installment payments) multiplied by the vested Deferred
Compensation Account balance on the date of the installment payment.

7.2 Irrevocable Elections. Once executed and delivered to the Company, the
distribution elections set forth in the Supplemental Salary Deferral Agreement
can be changed or modified only as provided in this paragraph.

 

  (a)

409A Transition Rule. A Participant may make a new payment election at any time
before December 31 2008, with respect to both the time and form of payment of
such amounts, provided the election does not apply to amounts that would have
otherwise been payable in the year the change is made or cause an amount to be
paid in the year the change is made that would not otherwise be payable in that
year. The new payment election during the transition period must be received no
later than six (6) months prior to the scheduled payment commencement date.

 

  (b)

Effective January 1, 2009, a Selected Date may be postponed, an election to
receive payment upon a termination of employment may be changed to a Selected
Date, and a form of benefit (lump sum or installment) election may be changed,
provided that to the extent an election has become irrevocable, the new election
is at least twelve (12) months prior to the scheduled payment, and the new
payment is at least five (5) years after the previously-elected payment date. A
new election is effective 12 months after the date on which the election is
made. Notwithstanding, the five (5) year rule does not apply to new elections
regarding form of payment of a benefit following death.

7.3 Distribution Upon Selected Date or Termination of Employment. The term
“Distribution Date” shall mean the date on which a lump sum distribution is made
or the date that installment payments commence following the Selected Date or
elected Termination Date (or, if earlier, the date of death of the Participant).
Notwithstanding any provision in the Plan to the contrary, effective January 1,
2005, if a Participant is a Specified Employee and entitled to a distribution on
account of a Termination Date, the “Distribution Date” is the first business day
that is six months after the Participant’s Termination Date. If installments are
elected and distribution is made to a Specified Employee on account of a
Termination Date, the first installment will commence on the first day of the
seventh month. Specified Employee” shall mean the definition under Code
Section 409(a)(2)(B) and Treasury Regulations Section 1.409A-1(i).

 

7



--------------------------------------------------------------------------------

Effective January 1, 2008, if a Participant is entitled to a distribution on
account of a Termination Date, the “Distribution Date” is the first business day
that is six months after the Participant’s Termination Date, regardless of
whether the Participant is a Specified Employee. Effective January 1, 2008, if
installments are elected and distribution is made on account of a Termination
Date, the first installment will commence on the first day of the seventh month.

If a Participant becomes entitled to a distribution because he has terminated
employment, the Participant shall be entitled to payment of an amount equal to
the portion of his vested Deferred Compensation Account related to the
Supplemental Salary Deferral Agreement in which the termination of employment
was selected as the payment commencement date. If a Participant becomes entitled
to a distribution because a Selected Date has been reached, the Participant
shall be entitled to payment of an amount equal to the portion of his vested
Deferred Compensation Account related to the Supplemental Salary Deferral
Agreement in which the Selected Date was selected. The unvested portion is not
paid upon the Selected Date. The unvested portion will be paid upon termination
of employment. If a Participant becomes entitled to a distribution because of a
Change of Control, the Participant shall be entitled to payment of an amount
equal to his vested Deferred Compensation Account.

7.4 Cash-Out Amount. Notwithstanding a Participant’s election, if the benefit
from this Plan, when combined with all other account balance nonqualified
deferred compensation plans, is less than the Code Section 402(g) limit,
presently $15,500 ($10,000 limit for the period January 1, 2005 through
December 31, 2007), the benefit will be paid in lump sum. The payment of such
deminimis benefit will be made on or before the later of December 31 of the
calendar year of the Participant’s Termination Date, or the 15th day of the
third month following the Participant’s Termination Date.

7.5 Distribution Upon a Change of Control. Upon a Change of Control that also
constitutes a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets, as
such terms are defined in Treasury Regulation Section 1.409A-3(i)(5), (a
“Section 409A Change of Control”), a Participant or a former Participant shall
be paid the value of such Participant’s Deferred Compensation Account (and, if
applicable, as increased under the Participant’s Change of Control Agreement) in
cash in a lump sum upon the consummation of a Section 409A Change of Control,
without regard to any payment or distribution elections applicable to the
payment of the Participant’s, former Participant’s, or Beneficiary’s Deferred
Compensation Account in the absence of a Section 409A Change of Control.
Notwithstanding, if a Participant had a Termination Date prior to the
Section 409A Change of Control, payment shall not be made until the first
business day following the end of the six month delay period, except in the case
of death.

7.6 Payment Following Death. If the Participant’s employment terminates by
reason of death, or if the Participant dies prior to receipt of all the benefits
provided under Article 7, an amount equal to the remaining value of the
Participant’s vested Deferred Compensation Account shall be distributed to the
Death Beneficiary in a lump sum or installments, as elected by the Participant
on the Designation of Beneficiary form. A lump sum distribution shall be made
within 60 days after the Participant’s death and shall be in the amount of the
Participant’s vested Deferred Compensation Account as of the Distribution Date.
A distribution in

 

8



--------------------------------------------------------------------------------

installments shall begin within 60 days after the Participant’s death and be
calculated as provided in Section 7.1. The election of the form of payment must
be made at least 12 months prior to the date of death. If the Participant makes
no election regarding the form of benefit, the benefit will be paid in a single
lump sum.

7.7 Hardships. A benefit is payable under this Plan to a Participant prior to a
Distribution Date only if the Participant establishes to the satisfaction of the
Compensation Committee of the Board of Directors that the Participant has an
“Unforeseeable Emergency” as defined in Treasury Regulation
Section 1.409A-3(i)(3)(i). An Unforeseeable Emergency is a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant, Participant’s spouse or a dependent of the Participant, loss of the
Participant’s property due to uninsured casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. The amount distributed because of an unforeseeable emergency
must be limited to the amount reasonably necessary to satisfy the emergency need
(which may include amounts necessary to pay any Federal, state, local or foreign
income taxes or penalties reasonably anticipated to result from the
distribution) and is not reasonably available from other sources. Further, the
determination of the amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that would be available due
to cancellation of the Participant’s deferral election. The amount of the
hardship distribution cannot exceed the balance credited to the Participant’s
Supplemental Salary Deferral Account and is charged against such accounts.

7.8 Payment Upon Income Inclusion Under Section 409A. If at any time the Plan
fails to meet the requirements of Code Section 409A, an amount equal to the
amount required to be included in the Participant’s income as a result of the
failure to comply with the requirements of Code Section 409A shall be paid to
the Participant in one lump sum on the first day of the month following the
Company’s determination that the failure has occurred.

7.9 Withholding. All distributions shall be subject to applicable state and
federal withholding taxes.

7.10 Delay of Payments.

 

  (a)

Payments that would violate loan covenants or other contractual terms to which
the Employer is a party, where such a violation would result in material harm to
the Company (in such case, payment will be made at the earliest date at which
the Company reasonably anticipates that the making of the payment will not cause
such violation, or such violation will not cause material harm to the Company).

 

  (b)

Payment where the Company reasonably anticipates that the making of the payment
will violate Federal securities laws or other applicable law, provided that the
payment shall be made at the earliest date at which the Company reasonably
anticipates that the making of the payment will not cause such violation. (The
making of a payment that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law).

 

9



--------------------------------------------------------------------------------

  (c)

Payments the deduction for which the Company reasonably anticipates would be
limited by the application of Code §162(m) (in such case, payment will be made
at either the earliest date at which the Company reasonably anticipates that the
deduction of the payment will not be so limited or the calendar year in which
the Participant separates from service).

 

  (d)

Payment may also be delayed upon such other events and conditions as the
Commissioner of Internal Revenue may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

ARTICLE 8: VESTING

A Participant’s interest in his Supplemental Salary Deferral Account and Bonus
Deferral Account shall be 100 percent vested at all times, and a Participant’s
interest in his Matching Contribution Account shall vest at the same rate as his
Employer Contribution Account under the Savings Plan. Notwithstanding, a
Participant’s interest in his Matching Contribution Account shall vest upon a
Change of Control, as provided in Section 11. If a Participant terminates
employment without full vesting in his Matching Contribution Account, the
unvested portion shall be forfeited and shall reduce the Company’s obligations
under this Plan. The forfeiture is not added to the other Participants’
accounts.

ARTICLE 9: NATURE OF AGREEMENT

Participants and their Death Beneficiaries by virtue of participating under this
Plan have only an unsecured right to receive benefits from the Company as a
general creditor of the Company. The Plan constitutes a mere promise to make
payments in the future. The adoption of this Plan and any setting aside of
amounts by the Company with which to discharge its obligations hereunder shall
not be deemed to create a trust for the benefit of Participants or their Death
Beneficiaries; legal and equitable title to any funds so set aside shall remain
in the Company, and any recipient of benefits hereunder shall have no security
or other interest in such funds. Any and all funds so set aside shall remain
subject to the claims of the general creditors of the Company, present and
future, and no payment shall be made under this Plan unless the Company is then
solvent. This provision shall not require the Company to set aside any funds,
but the Company may set aside such funds if it chooses to do so. Notwithstanding
the foregoing provisions of this Article 9 and any other provision of the Plan,
an amount equal to all Supplemental Salary Deferral Contributions, Matching
Contributions and Bonus Deferrals may be deposited into a trust (any such trust,
and any successor thereto, being hereinafter called the “Trust”) established by
the Company for the purpose of assuring payment of the Company’s obligations
under the Plan. The Trust shall be subject to the claims of the general
creditors of the Company in the event of the Company’s bankruptcy or insolvency.
Notwithstanding any establishment of the Trust, the Company shall remain
responsible for the payment of any amounts so payable which are not so paid by
the Trust.

 

10



--------------------------------------------------------------------------------

ARTICLE 10: AMENDMENT AND TERMINATION

10.1 Amendment. The provisions of this Plan may be amended by the Board of
Directors of the Company from time to time and at any time in whole or in part,
provided that no amendment shall operate to deprive any Participant or
Beneficiary of any vested rights in their Deferred Compensation Accounts accrued
to them under the Plan and Trust prior to such amendment. No amendment shall
cause an acceleration of payments to the Participant in violation of the
provisions of Code Section 409A and the Treasury Regulations thereunder nor
shall any amendment otherwise violate such Code Section and Treasury
Regulations. If any provision of this Plan is capable of being interpreted in
more than one manner, then to the extent feasible, the provision shall be
interpreted in a manner that does not result in an excise tax under Code
Section 409A.

10.2 Termination. The Company may terminate the Plan and accelerate any payments
due (or that may become due) under the Plan:

 

  (a)

Within 12 months of a corporate dissolution of the Company taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1(A), provided that the amounts deferred under the Plan are
included in the Participant’s gross income in the latest of (i) the calendar
year in which the termination occurs, (ii) the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture or (iii) the first
calendar year in which the payment is administratively practicable.

 

  (b)

In the Company’s discretion, provided that Treasury Regulations
Section 1.409A-3(j)(4)(ix)(C) is complied with.

 

  (c)

Due to such other events and conditions as the Commissioner of the IRS may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

Upon a termination all Matching Contribution Accounts shall be 100 percent
vested, and amounts equal to the full balance in each Participant’s Deferred
Compensation Account shall be distributed (and taxable) to the Participant (or
his Death Beneficiary), and the Company shall have no further obligations under
the Plan.

ARTICLE 11: CHANGE OF CONTROL

11.1 Vesting Upon a Change of Control.

 

  (a)

Upon a Change of Control (as defined in Section 11.2 hereof) a Participant’s
interest in his Matching Contribution Account shall immediately become fully
vested.

11.2 Definition of Change of Control. As used in this Article, “Change of
Control” shall mean:

 

11



--------------------------------------------------------------------------------

  (a)

the acquisition by any “Person” (as defined in Section 11.3(c) hereof) of
“Beneficial Ownership” (as defined in Section 11.3(b) hereof) of 30% or more of
the outstanding Shares of the Company’s Common Stock, $0.10 par value per share
(the “Common Stock”) or 30% or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that for purposes of
this Section 11.2(a), the following shall not constitute a Change of Control:

 

  (i)

any acquisition (other than a “Business Combination” (as defined in
Section 11.2(c) hereof) which constitutes a Change of Control under
Section 11.2(c) hereof) of Common Stock directly from the Company,

 

  (ii)

any acquisition of Common Stock by the Company or its subsidiaries,

 

  (iii)

any acquisition of Common Stock by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or

 

  (iv)

any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section 11.2(c)
hereof; or

 

  (b)

individuals who, as of the effective date of this amendment and restatement,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date of this amendment and
restatement to the Plan whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered a member of
the Incumbent Board, unless such individual’s initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Incumbent
Board; or

 

  (c)

consummation of a reorganization, merger or consolidation (including a merger or
consolidation of the Company or any direct or indirect subsidiary of the
Company), or sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless, immediately
following such Business Combination,

 

  (i)

the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or

 

12



--------------------------------------------------------------------------------

 

indirect Beneficial Ownership, respectively, of more than 50% of the then
outstanding shares of common stock, and more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Post-Transaction Corporation (as defined in
Section 11.3(d) hereof), and

 

  (ii)

except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

 

  (iii)

at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

 

  (d)

approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

11.3 Other Definitions. As used in Section 11.2 hereof, the following words or
terms shall have the meanings indicated:

 

  (a)

Affiliate: “Affiliate” (and variants thereof) shall mean a Person that controls,
or is controlled by, or is under common control with, another specified Person,
either directly or indirectly.

 

  (b)

Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect to a
security, shall mean a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (i) the power to vote,
or direct the voting of, the security, and/or (ii) the power to dispose of, or
to direct the disposition of, the security.

 

  (c)

Person: “Person” shall mean a natural person or company, and shall also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including, without limitation, a partnership or limited partnership) for
the purpose of acquiring, holding, or disposing of a security, except that
“Person” shall not include an underwriter temporarily holding a security
pursuant to an offering of the security.

 

  (d)

Post-Transaction Corporation: Unless a Change of Control includes a Business
Combination (as defined in Section 11.2(c) hereof), “Post-

 

13



--------------------------------------------------------------------------------

 

Transaction Corporation” shall mean the Company after the Change of Control. If
a Change of Control includes a Business Combination, “Post-Transaction
Corporation” shall mean the corporation resulting from the Business Combination
unless, as a result of such Business Combination, an ultimate parent corporation
controls the Company or all or substantially all of the Company’s assets either
directly or indirectly, in which case, “Post-Transaction Corporation” shall mean
such ultimate parent corporation.

11.4 Distributions. Section 7.5 hereof describes the distribution provisions
applicable to a Section 409A Change of Control, as defined in Section 7.5.

ARTICLE 12: RESTRICTIONS ON ASSIGNMENT

The interest of Participant or his Death Beneficiary may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagement, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishment, attachment, or other
legal or equitable process nor shall they be an asset in bankruptcy, except that
no amount shall be payable hereunder until and unless any and all amounts
representing debts or other obligations owed to the Company or any affiliate of
the Company by the Employee with respect to whom such amount would otherwise be
payable shall have been fully paid and satisfied. The interest of any
Participant or Death Beneficiary shall be held subject to the maximum restraint
on alienation permitted or required by applicable Louisiana law.

ARTICLE 13: MISCELLANEOUS

13.1 Claims and Appeal Procedures. All disputes over benefits allegedly due
under this Plan shall be resolved through the procedures for making claims, and
appealing from denials of claims, that are set forth in the Summary Plan
Description of the Savings Plan.

13.2 Governing Law. This Plan and its Trust shall be construed in accordance
with and governed by the laws of the State of Louisiana, except to the extent
that the Plan is governed by the Employee Retirement Income Security Act of 1974
(“ERISA”). It is the Company’s intent that the Plan shall be exempt from ERISA’s
provisions, to the maximum extent permitted by law. The Plan is intended to be
unfunded for federal income tax purposes and for purposes of Title I of ERISA
and intended to provide deferred compensation only for a select group of
management or highly compensated employees and shall be exempt from Parts 2, 3
and 4 of ERISA, pursuant to Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
It is the intention of the Company that this Plan will comply with Code
Section 409A.

13.3 Binding. This Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and each Participant and his heirs,
executors, administrators and legal representatives.

 

14



--------------------------------------------------------------------------------

13.4 Continued Employment. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ of the
Company or any subsidiary of the Company in any capacity.

13.5 Recovery of Payments Made By Mistake. Notwithstanding anything to the
contrary, a Participant or other person receiving amounts from the Plan is
entitled only to those benefits provided by the Plan and promptly shall return
any payment, or portion thereof, made by mistake of fact or law. The Committee
may offset the future benefits of any recipient who refuses to return an
erroneous payment, in addition to pursuing any other remedies provided by law.

EXECUTED effective this              day of                     , 2008.

 

WITNESSES:

     TIDEWATER INC.        By:  

/s/ Bruce D. Lundstrom

       Bruce D. Lundstrom          Executive Vice President, Secretary
and General Counsel

 

15